DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed August 13, 2019.

Election/Restrictions
2.	Claims 1 and 11 are generic to the following disclosed patentably distinct species: 
Species I:
A) process the information received from the outside vehicle when the platooning vehicle is a leading vehicle of the platooning group, when the identification information of the outside vehicle does not match the identification information of the other platooning vehicle, and when no other outside vehicle is available to join the platooning group
B) process the information received from the outside vehicle when the platooning vehicle is a following vehicle of the platooning group, when the identification information of the outside vehicle does not match the identification information of the other platooning vehicle, and when the outside vehicle is a leading vehicle of another platooning group
C) process the information received from the outside vehicle when the platooning vehicle is a following vehicle of the platooning group, when the identification information of the outside vehicle does not match the identification information of the other platooning vehicle, and when the outside vehicle is a leading vehicle of another platooning group, and when the outside vehicle is joinable in the platooning group
Upon electing one of the species of Species I, applicant is further required to elect one of the species of Species II.
Species II:
A) reset the identification information of each vehicle in the platooning group according to an arranged order in the platooning group when the identification information of the outside vehicle does not match the identification information of the other platooning vehicle and when the outside vehicle joins the platooning group
B) initialize identification information assigned to an outside vehicle which withdraws from the platooning group when the identification information of the outside vehicle matches the identification information of the other platooning vehicle and when the outside vehicle withdraws from the platooning group; and reset the identification information of each vehicle in the platooning group according to an arranged order in the platooning group
The species are independent or distinct because each of the species include an independent "coordinated entity with a distinct functionality" which are not required for the other species. In addition, the different species have mutually exclusive characteristics for each identified species and are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Each of the coordinated entities require an independent search. For example searching different classes/subclasses or electronic resources, or employing different search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663